DETAILED ACTION
In response to the amendment filed on 10/21/2020, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 each recites the limitation “the image acquisition unit”. There is insufficient antecedent basis for this limitation in the claims.
	Claim 15 recites the limitation “the display unit” on 6th-7th lines of the claim. Claim 16 recites the limitation “the display unit” on 6th-7th lines of the claim. Claim 17 recites the limitation “the display unit” on 6th-7th lines of the claim. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto (USPAPN 2015/0193929).
Regarding claim 1, Ikemoto discloses:
a processor (see fig 2); and
a memory (see fig 2), configured to store a plurality of processing orders, each processing order relating to a particular range of a first index value and a particular type of a second index value among a plurality of types of second index values (see para [70]-[76] and fig 8-10, storing processing orders S73, S75, and S76 of fig 10, wherein order S73 relates to a preset range “region i” of hue/saturation value of fig 9 and an R’’G’’B’’ value of normal type (R’’,G’’,B’’=R,G,B), order S75 relates to a preset range “region ii” of hue/saturation value of fig 9 and an R’’G’’B’’ value of inflammation type (R’’,G’’,B’’=R+100,G,B), and order S76 relates to a preset range “region iii” of hue/saturation value of fig 9 and an R’’G’’B’’ value of ulcer type (R’’,G’’,B’’=R,G+100,B+100)),
wherein the processor is configured to:
	acquire an image obtained by imaging an observation target including a structure (see para [52], acquiring an image including an object); and
only calculating the R’’G’’B’’ value relative to that type);
wherein the processor is configured to:
calculate the first index value (see para [70]-[76] and fig 8-10, calculating a hue/saturation value of a pixel of the object in the image),
determine which of the particular ranges the calculated first index value falls within (see [70]-[76] and fig 8-10, determining which of the preset ranges the calculated hue/saturation value of the pixel belongs in, thus classifying the pixel as one of normal type, inflammation type, or ulcer type),
select the processing order from among the plurality of processing orders according to the determined range (see fig 10, selecting one of processing orders S73, S75, or S76 according to the classification), and
calculate the particular type of the second index value related to the selected processing order (see fig 10, calculating one of the R’’G’’B’’ value of normal type, the R’’G’’B’’ value of inflammation type, or the R’’G’’B’’ value of ulcer type, according to the selection).
Regarding claim 2, Ikemoto further discloses wherein the processor further:
performs a mucous membrane determination process of determining a state of a mucous membrane on the basis of an index value for mucous membrane determination 
performs a control so as to repeat the index value calculation process until a calculation of the index value for mucous membrane determination is completed (see fig 10, S77 repeating for all pixels of the image).
Regarding claim 3, Ikemoto further discloses wherein the state of the mucous membrane includes at least one of a type of a specific lesion, a progress of a specific lesion, or a normal mucous membrane state (see rejection of claim 2, classifying pixels as normal, inflammation, or ulcer type).
Regarding claim 4, Ikemoto further discloses wherein the structure includes a blood vessel structure or a mucous membrane structure (see rejection of claim 2, the mucous membrane).
Regarding claims 5 and 6, Ikemoto discloses everything claimed as applied above (see rejection of claim 4).
Regarding claim 7, Ikemoto further discloses wherein the image acquisition unit acquires a multi-frame image obtained by imaging the observation target in different frames, the multi-frame image including an image for index value calculation (see para [42], the image is a portion of a video including multiple images).
Regarding claims 8-10, Ikemoto discloses everything claimed as applied above (see rejection of claim 7).
Regarding claim 11, Ikemoto further discloses wherein the processing order is preset on the basis of medical knowledge for a specific lesion (see para [3] and [5], the 
Regarding claims 12-14, Ikemoto discloses everything claimed as applied above (see rejection of claim 11).
Regarding claim 15, Ikemoto further discloses:
a display that displays an index value image obtained by imaging the first index value and the second index value (see fig 9, displaying the hue/saturation values, and fig 10, displaying the image enhanced using the calculated R’’G’’B’’ value),
wherein the processor performs a display control according to the processing order so that the first index value is displayed on the display unit and then the second index value is displayed on the display (see fig 9, displaying the hue/saturation values, and fig 10, displaying the image enhanced using the calculated R’’G’’B’’ value).
Regarding claims 16 and 17, Ikemoto discloses everything claimed as applied above (see rejection of claim 15).
Regarding claim 18, Ikemoto further discloses a display that displays a result of the mucous membrane determination (see fig 10, displaying the image enhanced using the calculated R’’G’’B’’ value).
Regarding claim 20, Ikemoto discloses everything claimed as applied above (see rejection of claim 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668